Case 1:19-cv-23902-CMA Document 1 Entered on FLSD Docket 09/18/2019 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.: 1:19-CV-23902

 MIGUEL E. GIL GONZALEZ,

        Plaintiff,

 vs.

 TATYANA GOLDBERG, INC. d/b/a
 TGI INSTALLERS,

       Defendant.
 ______________________________/

                                           COMPLAINT

        Plaintiff, Miguel E. Gil Gonzalez, sues Defendant, Tatyana Goldberg, Inc. d/b/a TGI

 Installers, based on the following good cause:

                                Parties, Jurisdiction, and Venue

        1.      Plaintiff, Miguel E. Gil Gonzalez, is a sui juris resident of Miami-Dade

 County, Florida, who is over 18 years old.

        2.      Plaintiff was an hourly employee of Defendant, as the term “employee” is defined

 by 29 U.S.C. §203(e).

        3.      Plaintiff was a non-exempt employee of Defendant.

        4.      Plaintiff consents to participate in this lawsuit

        5.      Defendant, Tatyana Goldberg, Inc, is a for-profit Maryland corporation that

 is sui juris and operated its business in Maryland and in this District at all times material.

 Defendant, Tatyana Goldberg, Inc., operates under the fictitious name of TGI Installers.




                                                   1

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:19-cv-23902-CMA Document 1 Entered on FLSD Docket 09/18/2019 Page 2 of 9



         6.      Defendant, Tatyana Goldberg, Inc., is a foreign corporation, it contucted

 business in Florida, but is has never been authorized to conduct business in Florida as of the filing

 of this Complaint.

         7.      Defendant was and is Plaintiff’s employer, as the term “employer” is defined by 29

 U.S.C. §203 (d). Both Defendant employed Plaintiff.

         8.      This Court has original jurisdiction over Plaintiff’s federal question claim pursuant

 to 28 U.S.C. §1331 and 26 U.S.C. §201, et seq., and pendent/supplemental jurisdiction over

 Plaintiff’s related state law claims.

         9.      Defendant engaged Plaintiff to work from within this District, Plaintiff actually

 performed work on real property located in this District, and Defendant was responsible for the

 payment of wages to Plaintiff in Miami-Dade County, Florida, where such payments were

 received.

                                Common Background Factual Allegations

         7.      Defendant regularly employed two or more employees for the relevant time

 period that handled goods or materials that travelled through interstate commerce, or used

 instrumentalities of interstate commerce, thus making Defendant’s business an enterprise covered

 under the Fair Labor Standards Act.

         8.      Defendant has been, at all times material, an enterprise engaged in interstate

 commerce in the course of its warehousing, storage, disposal, delivery, and installation of kitchen

 cabinetry, bathroom vanities, glass partitions, systems furniture, and other goods and supplies

 that traveled in interstate commerce prior to their installation/incorporation into real property

 located in multiple States (including Florida, New York, and the District of Columbia).


                                                   2

                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:19-cv-23902-CMA Document 1 Entered on FLSD Docket 09/18/2019 Page 3 of 9



         9.       Furthermore, Defendant regularly and routinely obtains, exchanges, and

 sends/receives funds telephonic transmissions to and from outside of the State of Florida, and

 transmits electronic information through computers, the internet, via email, and otherwise

 outside of the State of Florida.

         10.      Defendant performs its work using vehicles, tools, hand tools, fasteners, adhesives,

 materials, goods, and supplies that traveled in interstate commerce prior to Defendant’s use of

 same.

         11.      Defendant’s annual gross revenues derived from this interstate commerce are

 believed to be in excess of $500,000.00 for the relevant time period.

         12.      To the extent that records exist regarding the exact dates of Plaintiff’s

 employment exist, such records are in the exclusive custody of Defendant.

         13.      Plaintiff’s work for Defendant was actually in or so closely related to the

 movement of commerce while he worked for Defendant that the Fair Labor Standards Act

 applies to Plaintiff’s work for Defendant in the course of his regularly and routinely utilizing

 instrumentalities of interstate commerce, including the regular and recurrent use of tools,

 adhesives, fasteners, materials and supplies to perform the installation of kitchen cabinetry,

 bathroom vanities, goods, supplies, materials, and equipment that traveled in interstate

 commerce prior to his handling of same and prior to the installation of same.

         14.      Plaintiff began working for Defendant on February 6, 2019 and continues to work

 for Defendant.

         15.      Any/all conditions precedent to filing this lawsuit occurred and/or was satisfied

 by Plaintiff.


                                                   3

                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:19-cv-23902-CMA Document 1 Entered on FLSD Docket 09/18/2019 Page 4 of 9



           16.     Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

 all services rendered.

                        COUNT I – FLSA MINIMUM WAGE VIOLATION

          Plaintiff, Miguel E. Gil Gonzalez, reincorporates and re-alleges all preceding paragraphs as

 though set forth fully herein and further alleges as follows:

           17.     Plaintiff performed work for Defendant.

           18.     Defendant failed and refused to pay Plaintiff even a minimum wage of $7.25 per

 hour for any of the hours that he worked by failing to timely pay him for the hours that he

 worked for Defendant from February 8, 2019 until the middle of July 2019.

           19.     Defendant further failed to timely pay Plaintiff at least the applicable minimum

 wage of $7.25 per hour for all of the hours that he worked by not paying him from the time that

 he began working on February 6, 2019 until it first started paying him in the middle of July 2019.

           20.     As of the filing of this Complaint, Defendant has failed to pay Plaintiff for all of

 the hours that he worked from February 8, 2019 until the middle of July 2019.

           21.     Plaintiff is entitled to a back-pay award of minimum wages for all

 unpaid/underpaid hours worked, plus an equal amount as a penalty, plus all attorneys’ fees and

 costs.

          WHEREFORE Plaintiff, Miguel E. Gil Gonzalez, demands the entry of a judgment in his

 favor and against Defendant, Tatyana Goldberg, Inc. d/b/a TGI Installers, after trial by jury

 and as follows:

                   a.     That Plaintiff recovers compensatory minimum wage damages and an

                          equal amount of liquidated damages as provided under the law and in 29

                          U.S.C. § 216(b);
                                                    4

                        7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:19-cv-23902-CMA Document 1 Entered on FLSD Docket 09/18/2019 Page 5 of 9



                b.      That Plaintiff recovers pre-judgment interest on all unpaid minmium

                        wages if the Court does not award liquidated damages;

                c.      That Plaintiff recovers an award of reasonable attorneys’ fees, costs, and

                        expenses pursuant to the FLSA;

                d.      That the Court issue a declaratory judgment that the practices complained

                        of herein are unlawful under the FLSA, 29 U.S.C. §§ 201 et seq.;

                e.      That the Court issue a permanent injunction prohibiting Defendants from

                        continued unlawful practices, policies and patterns set forth herein;

                f.      That Plaintiff recovers all interest allowed by law;

                g.      That Defendant be Ordered to make Plaintiff whole by providing

                        appropriate minimum wage pay and other benefits wrongly denied in an

                        amount to be shown at trial and other affirmative relief;

                h.      That the Court declare Defendant to be in willful violation of the

                        minimum wage provisions of the FLSA; and

                i.      Such other and further relief as the Court deems just and proper.

                         COUNT II – FLSA OVERTIME VIOLATION

       Plaintiff, Miguel E. Gil Gonzalez, reincorporates and re-alleges paragraphs 1 through 16 as

 though set forth fully herein and further alleges as follows:

        22.     Plaintiff regularly and routinely worked more than 40 hours in a workweek for

 Defendant.

        23.     Defendant knew or reasonably should have known that Plaintiff worked more

 than 40 hours in one or more workweeks for it as a result of its receipt of records and/or reports

 documenting the hours/times that Plaintiff worked for Defendant each week.
                                                   5

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:19-cv-23902-CMA Document 1 Entered on FLSD Docket 09/18/2019 Page 6 of 9



         24.       Defendant failed and refused to pay Plaintiff at the rate of time and one-half times

 his regular rate of pay of $18.00 per hour for all hours worked over 40 hours in a workweek from

 February 6, 2019 to the middle of July 2019.

         25.       Plaintiff is entitled to a backpay award of overtime wages for all overtime hours

 worked from February 6, 2019 to the middle of July 2019, plus an equal amount as a penalty,

 plus all attorneys’ fees and costs.

       WHEREFORE Plaintiff, Miguel E. Gil Gonzalez, demands the entry of a judgment in his

 favor and against Defendant, Tatyana Goldberg, Inc. d/b/a TGI Installers, after trial by jury

 and as follows:

                   a.     That Plaintiff recovers compensatory overtime wage damages and an

                          equal amount of liquidated damages as provided under the law and in 29

                          U.S.C. § 216(b);

                   b.     That Plaintiff recovers pre-judgment interest on all unpaid overtime wages

                          if the Court does not award liquidated damages;

                   c.     That Plaintiff recovers an award of reasonable attorneys’ fees, costs, and

                          expenses pursuant to the FLSA;

                   d.     That the Court issue a declaratory judgment that the practices complained

                          of herein are unlawful under the FLSA, 29 U.S.C. §§ 201 et seq.;

                   e.     That the Court issue a permanent injunction prohibiting Defendants from

                          continued unlawful practices, policies and patterns set forth herein;

                   f.     That Plaintiff recovers all interest allowed by law;




                                                    6

                        7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:19-cv-23902-CMA Document 1 Entered on FLSD Docket 09/18/2019 Page 7 of 9



                g.      That Defendant be Ordered to make Plaintiff whole by providing

                        appropriate overtime pay and other benefits wrongly denied in an amount

                        to be shown at trial and other affirmative relief;

                h.      That the Court declare Defendant to be in willful violation of the overtime

                        provisions of the FLSA; and

                i.      Such other and further relief as the Court deems just and proper.

                            COUNT III – BREACH OF CONTRACT

        Plaintiff, Miguel E. Gil Gonzalez, reincorporates and re-alleges paragraphs 1 through 16

 as though set forth fully herein and further alleges as follows:

        26.     Plaintiff and Defendant verbally agreed that in exchange for Plaintiff expending

 time and effort on its behalf, it would compensate him at a rate of $18.00 per hour for each of the

 hours he worked.

        27.     Plaintiff performed under the parties’ contract/agreement by performing work for

 Defendant as aforesaid.

        28.     Defendant, however, failed and refused to perform its obligation to timely pay

 Plaintiff a rate of $18.00 per hour, thereby breaching the oral contract/agreement, when they

 paid him nothing for the services that he provided until the middle of July 2019, when it began

 paying him at a rate of $15.00 per hour for some of the hours he had worked from February 6,

 2019 to the middle of July 2019.

        29.     Plaintiff has been damaged as a result of Defendant’s failure to pay him the

 agreed-upon amount for each hour he worked from February 6, 2019 to the middle of July 2019

 in a timely manner.


                                                   7

                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:19-cv-23902-CMA Document 1 Entered on FLSD Docket 09/18/2019 Page 8 of 9



        WHEREFORE Plaintiff, Miguel E. Gil Gonzalez, demands the entry of a judgment in

 his favor and against Defendant, Tatyana Goldberg, Inc. d/b/a TGI Installers, for all damages

 suffered, plus pre-judgment and post-judgment interest, costs and attorneys’ incurred in this

 matter pursuant to Fla. Stat. §448.08, and to award such other and further relief as this Court

 deems just and proper.

                             COUNT IV – UNJUST ENRICHMENT

        Plaintiff, Miguel E. Gil Gonzalez, reincorporates and re-alleges paragraphs 1 through 16

 as though set forth fully herein and further alleges as follows:

        30.     Plaintiff provided labor and services for Defendant, and it received and accepted

 the benefits of the labor and services supplied by Plaintiff.

        31.     Plaintiff expected to be paid a reasonable value for the labor and services he

 provided to Defendant.

        32.     Defendant was unjustly enriched in that it failed and refused to make payment to

 Plaintiff for the the benefits conferred upon it by Plaintiff between February 6, 2019 to the

 middle of July 2019.

        WHEREFORE Plaintiff, Miguel E. Gil Gonzalez, demands the entry of a judgment in

 his favor and against Defendant, Tatyana Goldberg, Inc. d/b/a TGI Installers, for all damages

 suffered, plus pre-judgment and post-judgment interest, costs and attorneys’ fees incurred in this

 matter pursuant to Fla. Stat. §448.08, and to award such other and further relief as this Court

 deems just and proper.




                                                    8

                        7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:19-cv-23902-CMA Document 1 Entered on FLSD Docket 09/18/2019 Page 9 of 9



                                DEMAND FOR JURY TRIAL

              Plaintiff demands a trial by jury of all issues so triable.

       Respectfully submitted this 18th day of September 2019.



                                                       Brian H. Pollock, Esq.
                                                       Brian H. Pollock, Esq.
                                                       Fla. Bar No. 174742
                                                       brian@fairlawattorney.com
                                                       FAIRLAW FIRM
                                                       7300 N. Kendall Drive
                                                       Suite 450
                                                       Miami, FL 33156
                                                       Tel: 305.230.4884
                                                       Counsel for Plaintiff




                                                  9

                    7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                              TEL 305.230.4884 FAX 305.230.4844
                                    www.fairlawattorney.com
